Citation Nr: 1205950	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  98-17 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, as secondary to a service connected lumbosacral strain.  

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to September 1991.  He also served for 15 years in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA).  

In a January 2010, the Board issued a decision that denied the Veteran's claim for a rating in excess of 20 percent for lumbosacral strain on an extraschedular basis and remanded the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD and an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.  

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court), and pursuant to Joint Motion for Remand (JMR), the Court issued an Order in August 2010 which vacated and remanded the Board's January 2010 decision to the extent that it did not consider whether the Veteran was entitled to a TDIU.  The Board was directed by the JMR to consider the TDIU claim.  The JMR indicated, however, that the Veteran had abandoned his claim for a rating in excess of 20 percent for lumbosacral spine on an extraschedular basis.  The remaining claims for entitlement to an initial rating in excess of 30 percent for PTSD and an initial rating in excess of 10 percent for radiculopathy of the left lower extremity were left undisturbed because the Court did not have jurisdiction over those issues.

These issues were all returned to the Board in November 2010, but were remanded in order to fulfill the Veteran's request for a hearing.  This was held before the undersigned Veterans Law Judge in December 2011, and a copy of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran, at his December 2011 hearing, testified that he is in receipt of ongoing treatment for his PTSD from a Dr. Holmes, a private physician.  There are no records of this treatment in the evidentiary record.  The Board finds that an attempt must be made to obtain these records and associate them with the evidence.  

Similarly, the Veteran testified that he participates in group therapy on a weekly basis at a VA facility.  He also said that he receives treatment from the VA every three months.  The evidentiary record does not contain any records regarding either the therapy or treatment, and in fact does not include any treatment records dated more recently than 2009.  These records must be obtained.  

Finally, the Veteran has not been afforded VA examinations of his PTSD or his radiculopathy since 2006.  The Board finds that additional examinations must be scheduled in order to obtain an accurate view of his current impairment, to include whether or not his service connected disabilities render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to treatment of the Veteran's PTSD and radiculopathy of the left lower extremity from 2009 to the present and associate them with the evidentiary record.  This should include records of the Veteran's group therapy at the VA medical facility in Ponce.

2.  The Veteran should be notified that he can submit the private medical records regarding treatment of his PTSD from Dr. Holmes.  He should also be notified that, if he provides permission, the VA can request these records on his behalf.  If the Veteran provides this permission, obtain the records and associate them in the evidentiary record.  The Veteran must be notified that even if he provides permission for VA to obtain the records, it is ultimately his responsibility to see that they are submitted.  

3.  Schedule the Veteran for a VA neurological examination to determine the current severity of his radiculopathy of the left lower extremity.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies required to evaluate the Veteran's radiculopathy under the appropriate rating criteria should be completed.  

4.  Schedule the Veteran for a VA psychiatric or psychological examination to determine the current severity of his PTSD.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  The examiner should opine whether or not the Veteran's PTSD is productive of total occupational and social impairment.  

5.  Schedule the Veteran for a VA examination by the appropriate examiner(s) to determine whether or not his service connected disabilities render him unemployable.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  At the conclusion of the record review and examination(s), the examiner must opine whether or not the Veteran's service connected disabilities combine to prevent him from obtaining and maintaining gainful employment.  The reasons and bases for the opinion must be provided.  

6.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the Veteran's claims with consideration of the additional evidence.  This must include explicit consideration of extraschedular evaluations, including for the TDIU.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


